         Case 1:16-cr-00317-PAE Document 657 Filed 09/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                       -v-                                           16 Cr. 317-17 (PAE)

 ROBERT WILSON SR.,                                                        ORDER
                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       On August 31, 2020, the Court granted defendant Robert Wilson Sr.’s motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c), and ordered his release from federal

custody on September 4, 2020. See Dkt. 656. It is hereby further ordered that:

       1.     Following release from custody, the defendant is to self-quarantine for 14 days and

              report to the Probation Department at 500 Pearl Street, 6th floor, by 10 a.m. on the

              15th day to have a GPS tracker affixed to his ankle;

       2.     Within 72 hours of his release, the defendant is to contact Supervisory U.S.

              Probation Officer Enid Febus at (212) 805-5074;

       3.     The defendant shall serve the first 12 months of supervised release on home

              incarceration, to be enforced by GPS Monitoring at a residence approved by

              Probation, and this period of time will be counted as part of the defendant’s term

              of supervision;

       4.     The defendant must remain at his approved residence at all times, except to seek

              any necessary medical treatment, in each instance with prior notice and approval

              by the Probation Department unless it is a medical emergency;
          Case 1:16-cr-00317-PAE Document 657 Filed 09/03/20 Page 2 of 2




         5.   The defendant is to possess or have access to a telephone that will allow video

              conferencing by the Probation Department. He must ensure said phone is on at all

              times and answered; and

         6.   The mandatory conditions, standard conditions, and special conditions of

              supervised release, imposed in connection with the defendant’s sentencing, remain

              in place, for a period of 36 months from the date of the defendant’s release.

SO ORDERED.

Dated:        September 3, 2020
              New York, New York




                                            PaJA.�
                                            _______________________________________
                                            THE HONORABLE PAUL A. ENGELMAYER
                                            United States District Judge




                                               2
